Citation Nr: 0433194	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, and 
organic advanced cerebral atrophy reflected in right temporal 
brain lobe changes with atrophy and asymmetry of the enlarged 
ventricles and chronic lacunar type infarctions in the basal 
ganglia and brainstem.

2.  Entitlement to an increased evaluation for post-traumatic 
encephalopathy, secondary to shell blast concussion injury, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) in Houston, Texas.

The veteran was scheduled for a hearing at the RO; he was 
unable to make it to the hearing and the case was forwarded 
to the Board on the evidence of record.

The veteran was born in 1924.  On December 1, 2004, a Deputy 
Vice Chairman of the Board granted the veteran's 
representative's motion to advance the case on the docket 
pursuant to 38 C.F.R. § 20.900(c).

The 30 percent rating assigned for post-traumatic 
encephalopathy, secondary to shell blast concussion injury, 
has been in effect since the 1940's.  

The issues raised by the veteran in the current claim clearly 
and unequivocally are directed to additional symptoms as a 
result of the initial injury, to include headaches and 
various other clinical findings relating to cerebral atrophy.  
It is in that overall context alone that he raised the issue 
of entitlement to increased compensation for that which was 
described as post-traumatic encephalopathy, secondary to 
shell blast concussion injury.  

To a great extent, and in keeping with the veteran's 
intentions, the issue shown as #1 on the front page was 
addressed by the RO.  In the Statement of the Case (SOC) 
issued in February 2003, the RO acknowledged, in part, that: 
"Surely the headaches that the veteran has had over the years 
may be related to the initial injury but they are not 
incapacitating".

Nonetheless, and regardless of what compensation might or 
might not be warranted, the additional disability, i.e., 
"headaches" which had been acknowledged by the RO as part of 
the already service connected disability, were not added to 
the service-connected disability as identified when the case 
was certified on appeal.  

The question of a possible relationship between the now 
identified cerebral atrophy shown on specialized testing was 
also addressed by the RO and denied on the basis that there 
was no definitive opinion to associate one with the other and 
that the veteran had other problems which could have also 
contributed to the brain changes. 

However, the Board finds that headaches as well as other 
brain changes, specifically identified in the claim, and with 
regard to which a medical expert opinion is now of record, 
are all clearly encompassed within the allegations by the 
veteran and his representative as part and parcel of the 
overall service-connected disability.  

This issue is not only inextricably intertwined with the 
issue relating to an increased rating for the aggregate 
service-connected disability, but pivotal to the appropriate 
resolution of that other issue as well.  The veteran's 
representative has so identified this as part of the pending 
appellate issue as well.

Furthermore, since substantive and procedural adjudication of 
the issue has already taken place, although the issue was not 
technically certified on appeal, the Board finds it entirely 
appropriate to address that portion of the case at this time, 
without unnecessary delay, and to remand the other issue for 
an overall assessment of the entire disability picture as a 
result thereof.  

The case has been advanced on the docket due to the veteran's 
age, and there is no reason to further delay the processing 
of the case for any reason other than those pivotal concerns 
which will be addressed in the REMAND portion of the decision 
below.  The case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Adequate evidence is of record with regard to the issue 
of headaches and brain changes in the context of the current 
appeal.

2.  Headaches and right temporal brain lobe changes with 
atrophy and asymmetry of the enlarged ventricles, and chronic 
lacunar type infarctions in the basal ganglia and brainstem, 
are all not dissociable from, reasonably the result of, and 
thus part and parcel of the veteran's longstanding post-
traumatic encephalopathy, secondary to shell blast concussion 
injury. 



CONCLUSION OF LAW

Headaches and right temporal brain lobe changes with atrophy 
and asymmetry of the enlarged ventricles, and chronic lacunar 
type infarctions in the basal ganglia and brainstem, are 
secondary to service-connected disability.  38 C.F.R. § 3.310 
(2003)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive records from service are in the file, as well as 
initial post-service examinations relating to the extent of 
the veteran's head trauma and post-concussion syndrome.

In a VA Form 21-4138 dated in March 2002, the veteran stated 
that he wished to reopen his claim relating to his service-
connected head injury and brain damage.  He noted that at one 
time he had been rated at 100 percent disabling, and that was 
reduced to 30 percent some time before.  He noted that his 
condition had now more recently worsened, particularly with 
headaches, and he asked that he be examined to determine the 
current status of his disability.

In a subsequent VA Form 21-4238, dated in July 2003, the 
veteran noted that he had "been through the wringer" in the 
past few years.  He was no longer able to work, was unstable 
on his feet, had mental confusion and loss of depth 
perception, and had become blind in one eye and had 
cataracts.  He enclosed medical evidence from a private 
physician relating to an MRI and reasserted that he felt that 
the entire disability picture needed to be addressed as a 
result of the in-service accident and head/brain injuries.  

A magnetic resonance imaging (MRI) report dated in October 
2000 is of record.  Multiplanar, multisequence examinations 
were obtained to study the veteran's head and brain.  

The specific clinical findings were as follows:

There is fairly advanced diffuse cerebral 
atrophy as demonstrated by prominence of 
ventricles, sulci, fissures and cisterns.  
There is no specific intracranial mass, 
shift or hemorrhage.  There is prominent 
right perisylvan atrophy most consistent 
with chronic ischemia.  There are chronic 
lacunar ischemic areas in both basal 
ganglia regions and there are some tiny 
signal abnormalities in the brainstem 
suggestive of microvascular changes.  The 
orbits, sinuses and mastoids are 
unremarkable as included.  The major 
basal vessels appear patent by flow void.

Conclusion:

(1) Advanced cerebral atrophy, especially 
in the right perisylvan area.

2.  Chronic lacunar type infarctions in 
the basal ganglia and brainstem.

Extensive current clinical records are in the file for 
comparison purposes.

A VA examination was undertaken in May 2002.  The report of 
that evaluation related the in-service injury history and 
current symptoms.  The examiner noted that the veteran had 
been a veterinarian for 50 or so years, but that he was no 
longer able to practice medicine.  In the recent past, he had 
also developed problems associated with his diabetes, which 
he otherwise had acknowledged was not due to the in-service 
injury; these symptoms related primarily to numbness in his 
feet.  He had also had some hypoactivity of reflexes on the 
right side of his body, and he had mild dysarthria.  The 
examiner stated that neurologically, the veteran had 
seemingly recovered well after the initial injury, but that 
"recently he developed other medical problems which may be 
the etiology of his present day complaints.  Surely headaches 
that he has had over the years may be related to his initial 
injury but they are not incapacitating".  Further specialized  
neurological evaluations were not undertaken.

Of record is a letter to the veteran from RAL, M.D., a 
neurologist, dated in September 2002, which was, in pertinent 
part, as follows:

I have reviewed your MRI brain scan done 
at (a private facility) on October 24, 
2000.  To my review, there are right 
temporal lobe changes with appearance of 
atrophy and asymmetry of the enlarged 
ventricles with the left lateral 
ventricle being slightly larger than the 
right.

It is my opinion that these brain changes 
are most likely a direct result from the 
closed head injury you sustained during 
the war.  (emphasis added).

Analysis

The veteran experienced a significant head trauma in World 
War II service.  After the initial impact (for which he was 
assigned a 100 percent rating during his recovery period), 
the symptoms somewhat stabilized and the now assigned 30 
percent rating was assigned for identified residuals.  This 
has been in effect for decades.  

However, the fact that he had stabilized symptoms is not 
necessarily dispositive of a given outcome as to whether he 
has other symptoms now as a result of that initial injury.  

It is clear that the veteran has recently developed 
additional symptoms, some of which are by his own admission 
unrelated to the head trauma (i.e., diabetes).  For the most 
part, a veteran's opinion as to medical conclusions is not 
permitted because of the lack of a medical education.  In 
this case, the veteran has 50 years experiences as a 
practicing doctor, albeit in the field of veterinary 
medicine, and while he may not be disinterested in this 
particular case, he clearly has the professional training to 
provide some enlightened medical insights and observations if 
not final determinative opinions as to his own situation.

However, it is not required that the Board resort to total 
reliance on the veteran's own opinion, since a VA examiner, 
who saw him in 2002, but did not do extensive neurological 
testing, noted that other things could have caused his 
current symptoms, but did not specifically deny that the 
initial in-service injury could have made a contribution.  

Moreover, the Board would note that the VA examiner did, in 
fact, specifically conclude that the veteran's headaches were 
due to the initial in-service trauma.  Thus, service 
connection is clearly in order for headaches, regardless of 
the nature of current incapacitation as a result thereof; and 
the manner or extent of any compensation for headaches, as 
part and parcel of the aggregate impairment, is not relevant 
to the issue to be herein considered [except of course in the 
remand portion of this decision].

However, from the veteran's perspective, the primary issue to 
be addressed is the nature of any brain changes, which have 
had a significant impact on the veteran's life and livelihood 
in recent times.  There is definitive information in the file 
in that regard as well.  Importantly, the veteran has in fact 
undergone extensive specialized private testing, to include 
MRI in multiple planes and projections.  The neurological 
evaluators have specifically concluded from those tests that  
right temporal lobe changes with appearance of atrophy and 
asymmetry of the enlarged ventricles with the left lateral 
ventricle being slightly larger than the right.  The 
neurological specialist further stated that it was his 
opinion that the brain changes were most likely a direct 
result from the closed head injury you sustained during the 
war.  

The evidence and credible medical opinion are thus both 
entirely persuasive in establishing entitlement to service 
connection for the demonstrated organic advanced cerebral 
atrophy reflected in right temporal brain lobe changes with 
atrophy and asymmetry of the enlarged ventricles, left 
ventricle slightly larger than the right; and chronic lacunar 
type infarctions in the basal ganglia and brainstem.







ORDER

Service connection for headaches; organic advanced cerebral 
atrophy reflected in right temporal brain lobe changes with 
atrophy and asymmetry of the enlarged ventricles, left 
ventricle slightly larger than the right; and chronic lacunar 
type infarctions in the basal ganglia and brainstem, is 
granted.  



REMAND

Based on the evidence of record, the grants identified above, 
and the undeniably much more comprehensive overall nature of 
the aggregate service-connected disability than reflected in 
the earlier post-World War II period, the Board has no option 
but to remand the case for further consideration on the issue 
of appropriate compensation.  The case is remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any additional pertinent VA and 
private treatment records from the past 
several years should be acquired and 
attached to the claims file; the RO 
should assist the veteran in obtaining 
such documentation.

2.  The case should be reviewed by an 
appropriate VA physician who has not 
previously evaluated the veteran to 
determine the overall nature and extent 
of all symptoms and disabilities as a 
result of his now service-connected 
residuals of post-traumatic 
encephalopathy with headaches; organic 
advanced cerebral atrophy reflected in 
right temporal brain lobe changes with 
atrophy and asymmetry of the enlarged 
ventricles; and chronic lacunar type 
infarctions in the basal ganglia and 
brainstem.  

If current clinical records are 
inadequate to assess the current 
symptoms, the veteran should be afforded 
a special examination to ascertain all 
symptoms, and provide a suitable and 
adequate basis for properly addressing 
the evaluation and compensation for all 
such disabilities.  All necessary 
laboratory and other testing should be 
accomplished.

3.  The case should then be reviewed by 
the RO with consideration given to all 
due process considerations, as well as a 
comprehensive rating of all the aggregate 
symptoms of the veteran's service-
connected post-traumatic brain injury.  

The RO should then readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  

If the decision with respect to the claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



